Title: To James Madison from John Thomson Mason, 25 July 1807
From: Mason, John Thomson
To: Madison, James



Dear Sir
Leonard Town July 25th. 1807.

I hold it a duty to communicate to you a circumstance which has taken place in this County.  Some time about the 20th. of last Month an Officer of one of the British Ships now laying at our Capes came up to the mouth of the Pattuxent river, where a young man of this County resided.  The Officer there threw off his Uniform put on plain cloaths and with the aid of this young man thus disguised was Carried on board the French Ship Patriot lying in the Pattuxent where he was politely and hospitably received by the Cap. of the French Ship as an American, entertained all day, and permitted to examine the Ship minutely.
Of this our Country man has since boasted as a very clever thing.  If he can be punished for it, a question that I am unable to decide, there will I believe be no difficulty in ascertaining the fact.  I have thought it unnecessary to mention his name until it is first settled that the offence is punishable in some way or other  I have the Honor to be with great respect and esteem your Obd Servt.

John T. Mason

